Exhibit 10.14




CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is dated as of February 4, 2019 and is
by and between Tremont Mortgage Trust (the “Borrower”), and Tremont Realty
Advisors LLC (the “Lender”).
The Borrower desires the Lender to lend certain sums to the Borrower and the
Lender agrees to extend credit to the Borrower, in accordance with the terms and
conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed and acknowledged, the Borrower and the Lender
hereby agree as follows:
Section 1.Definitions and Interpretation.
As used herein, the following terms shall have the meanings set forth below:
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, such first Person. “Control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlled” has
the meaning correlative thereto.
“Agreement Date” shall mean the date first set above, such date being the date
on which this Agreement was executed and delivered by the parties hereto.
“Anti-Corruption Laws” mean all laws, rules and regulations of any jurisdiction
concerning or relating to bribery or corruption, including, but not limited to,
the Foreign Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et seq.).
“Anti-Terrorism Laws” shall mean any United States or other laws relating to
economic or trade sanctions, terrorism or money laundering, including, but not
limited to, the U.S. Executive Order No. 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism, the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) and the Applicable Laws administered by
Office of Foreign Assets Control of the United States Department of the
Treasury, the Trading with the Enemy Act (12 U.S.C. §95), and the International
Emergency Economic Powers Act (50 U.S.C. §1701-1707).        
“Applicable Law” shall mean (i) all applicable common law and principles of
equity and (ii) all applicable provisions of all (A) constitutions, statutes,
rules, regulations and orders of governmental bodies, (B) Governmental Approvals
and (C) orders, decisions, judgments and decrees of all courts (whether at law
or in equity or admiralty) and arbitrators.
“Availability Period” shall have the meaning provided for in Section 2.





--------------------------------------------------------------------------------





“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrowing Request” shall mean a written instruction executed by a Responsible
Officer of the Borrower requesting the Lender to make a Loan by wire transfer
and specifying the amount of the Loan to be advanced, the date of the requested
disbursement and the account to which the proceeds shall be remitted and
certifying that all of the conditions precedent to lending described in Section
11 are satisfied.
“Business Day” shall mean any day except a day which is a Saturday or a Sunday
or on which commercial banks are not required or authorized to remain open for
the regular transaction of commercial business in the City of New York.
“Change in Control” shall mean (i) the Management Agreement is terminated and
(ii) individuals who constitute the Continuing Trustees cease for any reason to
constitute at least a majority of the Board of Trustees of the Borrower.
“Citi Repurchase Loan Agreement” shall mean that certain Master Repurchase
Agreement, dated as of February 9, 2018, by and between TRMT CB Lender LLC, as
Seller, and Citibank, N.A., as Buyer, as it may be amended, restated, amended
and restated, supplemented or otherwise modified.
“Continuing Trustees” shall mean any member of the Borrower’s Board of Trustees
who (1) was a member of such Board of Trustees on the Agreement Date; or (2) was
nominated for election or elected to such Board of Trustees with the approval of
a majority of the Continuing Trustees who were members of such Board of Trustees
at the time of such nomination or election (either by a specific vote or by
approval of a proxy statement in which such member was named as a nominee for
election as a trustee).
“Credit Agreement Related Claim” shall mean any claim (whether sounding in tort,
contract or otherwise) in any way related to, arising out of, or connected with,
this Agreement or the relationship established hereunder or thereunder, whether
such claim arises or is asserted before or after the Agreement Date or before or
after the Maturity Date.
“Default” shall mean any condition or event that constitutes an Event of Default
or that with the giving of notice or lapse of time or both would, unless cured
or waived, become an Event of Default.
“Dollars” and the sign “$” shall each refer to the lawful currency of the United
States of America.
“Environmental Laws” shall mean as of any date the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Resource Conservation and Recovery Act, the Federal Water Pollution
Act, the Toxic Substances





--------------------------------------------------------------------------------





Control Act, and the Occupational Safety and Health Act, as such laws have been
amended or supplemented, and any Federal, state, or local statute, ordinance,
rule or regulation in effect.
“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in, including
any limited or general partnership interest and any limited liability company
membership interest) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities); provided, that any
instrument evidencing indebtedness convertible or exchangeable for Equity
Interests shall not be deemed to be Equity Interests unless and until such
instrument is so converted or exchanged.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“Events of Default” shall have the meaning ascribed to such term in Section 13
of this Agreement.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Lender or required to be withheld or deducted from a payment to
the Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of the Lender being organized under the laws of, or having its
principal office in the jurisdiction imposing such Tax (or any political
subdivision thereof); and (b) U.S. federal withholding Taxes imposed on amounts
payable to or for the account of Lender.
“Governmental Approval” shall mean any authorization, consent, approval, license
or exemption of, registration or filing with, or report or notice to, a
governmental unit.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision or instrumentality thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranty” means the Guaranty, dated as of February 9, 2018, by the Borrower for
the benefit of Citibank, N.A. in connection with the Citi Repurchase Loan
Agreement, as it may be amended, restated, amended and restated, supplemented or
otherwise modified.
“Interest Period” shall mean, the period commencing on the first day of each
January, April, July and October, and ending on the last day of each such March,
June, September and December, respectively; provided, that, with regards to the
final Interest Period before the Maturity Date, such Interest Period shall end
on the Maturity Date.
“Interest Rate” shall have the meaning set forth in Section 4.





--------------------------------------------------------------------------------





“Lien” shall mean, with respect to any property or asset (or any income or
profits derived therefrom) of any Person, any mortgage, lien, pledge,
attachment, levy, charge or other security interest or encumbrance of any kind
upon or in respect of such property or asset (or upon or in respect of any
income or profits therefrom), in each case, whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise. For this purpose, a Person shall be deemed to own subject to a “Lien”
any property or asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement relating to such property or asset.
“Lender’s Office” shall mean 255 Washington Street, Suite 300, Newton, MA 02458.
“Loan Documents” shall mean this Agreement and any other document executed by
the Borrower in connection with this Agreement. Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto.
“Loan Increments” shall have the meaning set forth in Section 2.
“Loans” shall have the meaning set forth in Section 2.
“Management Agreement” shall mean that certain Management Agreement, dated as of
September 18, 2017, by and between the Borrower and the Lender, as it may be
amended, restated, amended and restated, supplemented or otherwise modified.
“Mandatory Prepayment” shall have the meaning set forth in Section 6.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean any event, circumstance or condition that
has had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform
its respective payment obligations under any Loan Document or (c) the material
rights and remedies of the Lender under any Loan Document.
“Maturity Date” shall mean the later of (i) three (3) years from the Agreement
Date and (ii) thirty (30) days after the final maturity of both the (x) Citi
Repurchase Loan Agreement and (y) Texas Capital Bank Note, as each may be
extended pursuant to their respective governing loan documents.
“Maximum Permissible Rate” shall mean, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
Lender or (ii) the Lender’s being unable to enforce payment of (or, if
collected, retain) all or any part of such amount or the interest payable
thereon.
“Net Cash Proceeds” with respect to any public sale or issuance by the Borrower
of its Equity Interests, shall mean the excess, if any, of (A) the sum of the
cash and cash equivalents





--------------------------------------------------------------------------------





received in connection with such sale or issuance over (B) the investment
banking fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses, incurred by the Borrower in connection
with such sale or issuance.
“Obligations” shall mean all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower and
its Subsidiaries to the Lender arising under the Loan Documents.
“Payment Date” shall mean the last day of each March, June, September and
December and on the Maturity Date. Whenever any Payment Date ends on a day that
is not a Business Day, the Payment Date shall be the immediately succeeding
Business Day.
“Person” shall mean any individual, sole proprietorship, corporation,
partnership, trust, unincorporated association, mutual company, joint stock
company, trade association or other business organization.
“Post-Default Rate” as of any date shall mean a rate of interest per annum equal
to the Interest Rate as of any such date plus two percent (2%).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Responsible Officer” shall mean the chief executive officer, president, senior
vice president, vice president, chief financial officer, treasurer, or assistant
treasurer or other similar officer or person performing similar functions of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.





--------------------------------------------------------------------------------





“Sanctioned Person” shall mean, at any time, (i) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (ii) any person operating, organized or resident in a Sanctioned Country
or (iii) any person Controlled by any person described under clause (i) or (ii)
above.
“Scheduled Unavailability Date” has the meaning specified in Section 4(c).
“Solvent” shall mean, with respect to any Person on any date of determination,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Subsidiary” shall mean, with respect to any Person, any other Person (i) the
securities of which having ordinary voting power to elect a majority of the
board of directors (or other persons having similar functions) or (ii) the other
ownership interests of which ordinarily constituting a majority voting interest,
are at the time, directly or indirectly, owned or Controlled by such first
Person, or by one or more of its Subsidiaries, or by such first Person and one
or more of its Subsidiaries; unless otherwise specified, “Subsidiary” means a
Subsidiary of the Borrower.
“Tax” shall mean any Federal, State or foreign tax, assessment or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits.
“Texas Capital Bank Note” shall mean that certain Promissory Note, dated as of
July 27, 2018, by and between TRMT TCB Lender LLC, as Borrower, and Texas
Capital Bank, National Association, as Lender, as it may be amended, restated,
amended and restated, supplemented or otherwise modified.





--------------------------------------------------------------------------------





Section 2.    Principal Amount and Terms of the Credit. The Lender agrees to
extend to the Borrower any time within six (6) months after the Agreement Date
(such period, the “Availability Period”), subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
Borrower set forth in Section 10, loan(s) in the aggregate principal amount of
up to Twenty-Five Million Dollars ($25,000,000.00) (the “Loans”), to be
disbursed in minimum amounts of Five Hundred Thousand Dollars ($500,000.00) and
in whole multiples of Fifty Thousand Dollars ($50,000.00) in excess thereof
(“Loan Increments”), from time to time, to an account designated in writing to
the Lender by a Responsible Officer of Borrower pursuant to a Borrowing Request;
provided, for the avoidance of doubt, that after the Availability Period, the
undrawn funds will be unavailable and the Borrower will not be able to request
any further borrowings on such undrawn funds. Amounts borrowed under this
Agreement can only be repaid pursuant to the terms hereof and may not be
reborrowed. A Loan may only be requested in Loan Increments. A Loan may be
requested on any date during the Availability Period when all of the conditions
precedent to lending described in Section 11 below have been satisfied, and the
Borrower has delivered a Borrowing Request to the Lender no later than 12:00
noon, Eastern time, two (2) Business Days prior to the date such Loan is being
requested.
1)    Fees. The Borrower shall pay to Lender an annual facility fee in the
amount of Twenty-Five Thousand Dollars ($25,000.00), which shall be due and
payable annually, in arrears, on each annual anniversary of the Agreement Date,
until the Maturity Date has occurred and all Obligations are repaid in full.
Section 3.    Interest.
(a)    Rates of Interest. Subject to the immediately following sentence, the
Loans shall bear interest on the average weighted principal amount of Loans
outstanding per Interest Period at a rate of six and one-half percent (6.50%)
per annum (the “Interest Rate”). If any part of the Loans or any other amount
due and payable hereunder is not paid when due (whether at maturity, by reason
of notice of prepayment or acceleration or otherwise), such Obligations shall
bear, to the maximum extent permitted by Applicable Law, interest for each day
during the period from the date such amount became so due until it shall be paid
in full (whether before or after judgment) at a rate per annum equal to the
applicable Post-Default Rate. Interest shall be paid for the actual number of
days elapsed. Interest shall be calculated at the end of each Interest Period
and shall include the first (1st) day of such Interest Period. Nothing contained
in this Agreement shall require the Borrower at any time to pay interest at a
rate exceeding the Maximum Permissible Rate.
(b)    Payment. Interest on each Loan shall be due and payable in quarterly
installments, in arrears, on each Payment Date and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. Interest at the
Post-Default Rate shall be payable on demand.





--------------------------------------------------------------------------------





Section 4.    Repayment. The entire principal amount of the Loans then
outstanding shall mature and become due and payable, together with accrued
interest and any and all other amounts payable or owing hereunder, whereupon the
same shall become forthwith due and payable, and shall be repaid by the
Borrower, on the Maturity Date, and the Lender shall have no further obligation
to lend on and after the Maturity Date.
Section 5.    Prepayments Permitted.
(a)    Optional Prepayments. The Borrower may prepay the Loans in whole or in
part, without premium or penalty; provided that the Borrower may not prepay the
Loans at any time when the Citi Repurchase Loan Agreement or the Texas Capital
Bank Note are outstanding unless the prepayment constitutes a Mandatory
Prepayment; provided further that when the Borrower is not otherwise prohibited
from prepaying the Loans in accordance with the foregoing proviso, the Borrower
must give the Lender at least three (3) Business Days’ prior written notice of
any such prepayment. The Borrower shall at the time of each prepayment pay all
accrued interest on the principal amount being prepaid.
(b)    Mandatory Prepayment. If the Borrower has any public issuance of its
Equity Interests or issuance of preferred equity, which results in the receipt
by the Borrower of Net Cash Proceeds, the Borrower must prepay on or prior to
the date which is five (5) Business Days after the date of the receipt of such
Net Cash Proceeds, the aggregate outstanding principal amount of Loans, up to an
amount equal to one-hundred percent (100%) of all Net Cash Proceeds received
(such prepayment, a “Mandatory Prepayment”).
Section 6.    Payments by the Borrower.
(a)    Time, Place and Manner. All payments due to the Lender under this
Agreement shall be made to the Lender, or to such other Person as the Lender may
designate, at the Lender’s Office or at such other address as the Lender may
designate. A payment shall not be deemed to have been made on any day unless
such payment has been received at the required place of payment, in Dollars, and
in funds immediately available, no later than 2:00 p.m. (Eastern time) on such
day.
(b)    No Reductions. All payments due to the Lender under this Agreement, and
all other terms, conditions, covenants and agreements to be observed and
performed by the Borrower hereunder, shall be made, observed or performed by the
Borrower without any reduction or deduction whatsoever, including any reduction
or deduction for any set-off, recoupment, counterclaim (whether sounding in
tort, contract or otherwise) or Tax, except for any withholding or deduction for
Taxes required to be withheld or deduction under Applicable Law.
(c)    Taxes. If any Tax (excluding any Excluded Tax) is required to be withheld
or deducted from, or is otherwise payable by the Borrower in connection with,
any payment due to the Lender under this Agreement, the Borrower (i) shall, if
required, withhold or deduct the amount of such Tax from such payment and, in
any case, pay such Tax to the appropriate taxing





--------------------------------------------------------------------------------





authority in accordance with Applicable Law and (ii) shall pay to the Lender (A)
such additional amounts as may be necessary so that the net amount received by
the Lender with respect to such payment, after withholding or deducting all
Taxes required to be withheld or deducted, is equal to the full amount payable
under this Agreement and (B) an amount equal to all Taxes payable by the Lender
as a result of payments made by the Borrower (whether to a taxing authority or
to the Lender) pursuant to this Section 7(c). Lender shall, at times reasonably
requested by the Borrower, provide Borrower with a properly completed and duly
executed Internal Revenue Service Form W-8 or W-9, whichever is applicable, and
if such form expires or becomes obsolete or inaccurate in any respect, it shall
update such form or promptly notify the Borrower of its legal inability to do
so.
(d)    Modification of Payment Dates. Unless otherwise specified in this
Agreement, whenever any payment to the Lender under this Agreement shall be due
(otherwise than by reason of acceleration) on a day that is not a Business Day,
the date of payment thereof shall be the immediately succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.
Section 7.    [Reserved]
Section 8.    Evidence of Indebtedness. The Loans and the Borrower’s obligation
to repay the Loans with interest in accordance with the terms of this Agreement
shall be evidenced by this Agreement and the records of the Lender. The records
of the Lender shall be prima facie evidence of the Loans and all payments made
in respect thereof.
Section 9.    Representations and Warranties of the Borrower. In order to induce
the Lender to enter into this Agreement and to make the Loans, the Borrower
hereby represents and warrants the following to the Lender:
(a)    The Borrower is a Person (i) duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation or organization, and
(ii) has all the requisite organizational power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to own its
properties and conduct its business as currently owned and conducted.
(b)    The Borrower and each of its Subsidiaries is not in violation of any of
its respective formation documents. The execution and delivery of this Agreement
and the incurrence of the obligations and the consummation of the transactions
herein and therein contemplated will not conflict with, or constitute a breach
of or default under any formation documents of the Borrower, or any Applicable
Law.
(c)    This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency or other similar laws relating to or
affecting generally the enforcement of creditors’ rights or by general equitable
principles.





--------------------------------------------------------------------------------





(d)    No consent, approval, authorization, order, registration or qualification
of or with any court, any regulatory authority or other governmental agency or
body is required for the execution or delivery of this Agreement by the Borrower
or for the consummation of the other transactions contemplated by this
Agreement.
(e)    There are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Borrower, overtly threatened in writing, at law, in
equity, in arbitration or before any governmental authority, by or against the
Borrower or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect.
(f)    The Borrower and each of its Subsidiaries has filed or caused to be filed
all tax returns which are required to be filed and has paid all Taxes shown to
be due and payable on such returns or on any assessments made against them
(other than those being contested in good faith) and no Tax Liens have been
filed and no claims are being asserted with respect to such Taxes.
(g)    No fact or circumstance, to the best of the Borrower’s knowledge after
due inquiry, either alone or in conjunction with all other such facts and
circumstances, has had or could reasonably be expected to have a Material
Adverse Effect.
(h)    The Borrower and each of its Subsidiaries is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
(i)    The Borrower and each of its Subsidiaries is currently in compliance with
all Applicable Laws (including, without limitation, Anti-Terrorism Laws,
Anti-Corruption Laws, ERISA and Environmental Laws).
(j)    None of the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or any agent of the Borrower or any Subsidiary
acting on their behalf in connection with, or benefitting from, the loan
facility established hereby, is a Sanctioned Person. No Loan, use of proceeds or
other transaction contemplated by this Agreement or any other documents to be
executed in connection with this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.
(k)    The Borrower has used the proceeds of the Loans issued hereunder only in
compliance with (and not in contravention of) this Agreement.
(l)    The Borrower and each of its Subsidiaries has good fee simple title to,
or valid leasehold interests in, or easements or other limited property interest
in, or good and marketable title to, all its real property assets that are
material to the present conduct of its business and has good title to its
personal property and assets that are material to the present conduct of its
business, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business or to utilize such properties
and assets for their intended purposes. All such properties and assets are free
and clear of Liens, other than (i) Liens arising by operation of law, (ii) minor
defects in title that do not materially interfere with the ability of the
Borrower to conduct





--------------------------------------------------------------------------------





its business and (iii) Liens granted in connection with the Citi Repurchase Loan
Agreement and the Texas Capital Bank Note.
(m)    The Borrower and each of its Subsidiaries is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. The Borrower will not use any part
of the proceeds of the Loans, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X. The proceeds of the Loans will only be (i) used in
conjunction with the Citi Repurchase Loan Agreement to fund transitional bridge
loans consistent with the Borrower’s business and approved by the Borrower’s
Board of Trustees or (ii) held by the Borrower in order to satisfy the minimum
Cash Liquidity (as such term is defined in the Guaranty) financial covenant
required under the Guaranty.
(n)    No written information (other than the pro forma financial statements and
estimates and information of a general economic or general industry nature)
furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Lender in connection with the transactions on or before the date of this
Agreement (the “Information”), when taken as a whole, as of the Agreement Date,
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances under which such statements were made (after
giving effect to all supplements and updates thereto from time to time).
(o)    The Borrower and its Subsidiaries, on a consolidated basis, are Solvent.
(p)    No Default has occurred and is continuing.
Section 10.    Conditions Precedent.
(a)    The obligation of the Lender to enter into this Agreement and make the
Loans is subject to receipt by the Lender, in form and substance satisfactory to
the Lender, of the following:
(i)    duly executed copies of this Agreement;
(ii)    each representation and warranty contained in Section 10 hereof shall be
true and correct;
(iii)    no Default or Event of Default shall have occurred and be continuing;
and
(iv)    the Lender shall have received at least three (3) Business Days prior to
the Agreement Date all documentation and other information regarding the
Borrower that has been reasonably requested and determined by the Lender to be
required by regulatory authorities under applicable “know your





--------------------------------------------------------------------------------





customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
(b)    The obligation of the Lender to fund a Loan is subject to the
satisfaction of the following conditions:
(i)    at the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing; and
(ii)    each representation and warranty contained in Section 10 hereof shall be
true and correct; and
(iii)    the receipt by the Lender of a duly executed Borrowing Request.
Section 11.    Covenants of the Borrower. From the date hereof and until all
Obligations are indefeasibly repaid in full:
(a)    Reports. The Borrower shall deliver to the Lender:
(i)    Notice of Default. Promptly upon any officer of the Borrower obtaining
knowledge (i) of the occurrence of any Default or Event of Default or (ii) of
the occurrence of any event or change that has caused or would reasonably be
expected to cause, individually or in the aggregate, a Material Adverse Effect,
an officer’s certificate specifying the nature of such event or change and what
action the Borrower has taken, is taking and proposes to take with respect
thereto; and
(ii)    Additional Information. Promptly, such additional information regarding
the business, legal, financial or corporate affairs of the Borrower or any
Subsidiary of the Borrower, or compliance with the terms of this Agreement or
any other Loan Document, as the Lender may from time to time reasonably request.
(b)    Existence. The Borrower will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect (i) its existence and
(ii) all rights and franchises, licenses and permits material to its business
except, in the case of this clause (ii), to the extent the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
(c)    Use of Proceeds. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would entail a violation of
Regulation T, Regulation U or Regulation X. The proceeds of the Loans are to be
(i) used in conjunction with the Citi Repurchase Loan Agreement to fund
transitional bridge loans consistent with the Borrower’s business and approved
by the Borrower’s Board of Trustees or (ii) held by the Borrower in order





--------------------------------------------------------------------------------





to satisfy the minimum Cash Liquidity (as such term is defined in the Guaranty)
financial covenant required under the Guaranty.
(d)    Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay all material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises;
provided, no such Tax or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as adequate reserves or other appropriate provision, as shall be
required in conformity with GAAP, shall have been made therefor.
(e)    Compliance with Laws. The Borrower will comply, and shall take reasonable
steps to cause each of its Subsidiaries to comply in all material respects with
the requirements of all Applicable Law.
(f)    Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
Applicable Law, or which the Lender may reasonably request, to comply with the
terms of this Agreement or any other Loan Document.
(g)    Lines of Business. The Borrower will not engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business reasonably
ancillary, complementary, related or incidental thereto or any extension of such
business consistent with industry developments.
Section 12.    Event of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan, in each case
when and as the same shall become due and payable, whether at the due date or at
a date fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section 13)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or its Subsidiaries in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;





--------------------------------------------------------------------------------





(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement applicable to it (or the its Subsidiaries, to the extent applicable);
(e)    (i) the Borrower shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or
substantially all of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against the Borrower
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, restraint or similar process against all or substantially
all of its assets that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due;
(f)    (i) any of the Loan Documents shall cease, for any reason (other than by
reason of express release by the Lender thereof), to be in full force and effect
or any the Borrower or any of its Subsidiaries or any Affiliate shall so assert;
or (ii) any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by the Borrower or any of its Subsidiaries, or a proceeding shall be
commenced by the Borrower or any of its Subsidiaries or by any governmental
authority, seeking to establish the invalidity or unenforceability thereof, or
the Borrower or any of its Subsidiaries shall deny that it has any liability or
obligation purported to be created under any Loan Document; or
(g)    there occurs any Change of Control.
In the case of an Event of Default occurring and continuing, the Lender may
declare all amounts of principal outstanding under the Loans to be forthwith due
and payable, together with accrued interest and any and all other amounts
payable or owing hereunder, whereupon the same shall become forthwith due and
payable, without further demand, presentment, notice of dishonor, protest,
notice of protest or other notice whatsoever, all of which are expressly waived
by the Borrower; provided that upon the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States or any other event under Section 13(e), the unpaid principal
amount of all outstanding Loans and all interest and other Obligations shall
automatically become due and payable, in each case without further action by the
Lender.





--------------------------------------------------------------------------------





Section 13.    Illegality.
If, after the date of this Agreement, the adoption of any Applicable Law, any
change therein or any change in the interpretation or administration thereof by
any government, governmental agency or authority, court, tribunal, central bank
or other comparable body charged with the interpretation or administration
thereof or compliance by the Lender with any interpretation, request, guideline
or directive (whether or not having the force of law) of any such government,
governmental agency or authority, court, tribunal, central bank or other
comparable body shall make it unlawful or impossible for the Lender to maintain
the Loans, then the Lender shall so notify the Borrower and the Loans shall
become due and payable immediately upon the Borrower’s receipt of such notice
(or on such earlier date as may be required by such Applicable Law,
interpretation, guideline, request or directive).
Section 14.    Governing Law.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York. The Borrower irrevocably agrees that any
Credit Agreement Related Claim may be brought in any Federal or New York State
Court located in the City of New York and, by the execution and delivery of this
Agreement, the Borrower hereby irrevocably accepts and submits to the
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, with respect to any such action or proceedings for itself and
in respect of its property, assets and revenues. The Borrower hereby also
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such action or
proceeding brought in any such court and any claim that any such action or
proceeding brought in such court has been brought in an inconvenient forum. The
Borrower further irrevocably consents to service of process out of said courts
by mailing a copy thereof, by registered or certified mail, postage prepaid, to
itself, and irrevocably waives, to the fullest extent permitted by law, all
claim of error by reason of such service in any legal action or proceeding
brought in accordance herewith. The Borrower irrevocably waives, in any legal
action or proceeding in any jurisdiction (whether for an injunction, specific
performance, damages or otherwise), any right or claim of immunity of any kind
with respect to itself or its assets including, without limitation, from
attachment or execution of judgment, and the Borrower irrevocably agrees that it
and its assets are and shall be subject to any legal action or proceeding,
attachment or execution in respect to its obligations under this Agreement. The
Borrower hereby irrevocably agrees that the Lender shall not be liable for, and
the Borrower waives and agrees not to seek any special, indirect or
consequential damages arising out of any claim related to this Agreement or any
advance. THE BORROWER AND THE LENDER EACH HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE BOTH PARTIES INVOLVING ANY CREDIT
AGREEMENT RELATED CLAIM.
Section 15.    Miscellaneous.
(a)    The Borrower shall, on demand, pay or reimburse the Lender for all fees,
costs and expenses incurred, and all payments made, and indemnify and hold the
Lender





--------------------------------------------------------------------------------





harmless from and against all losses suffered, by the Lender in connection with,
arising out of, or in any way related to (i) the negotiation, preparation,
execution and delivery of (A) this Agreement and (B) whether or not executed,
any waiver, amendment or consent under or to this Agreement, (ii) the
administration of and any operations under this Agreement, (iii) consulting with
respect to any matter in any way arising out of, related to, or connected with,
this Agreement including (A) the protection, preservation, exercise or
enforcement by the Lender of any of its rights under or related to this
Agreement, or (B) the performance by the Lender of any of its obligations under
or related to this Agreement, (iv) protecting, preserving, exercising or
enforcing any of the rights of the Lender under or related to this Agreement,
(v) any Credit Agreement Related Claim (whether asserted by the Lender or the
Borrower or any other Person and whether asserted before or after the Maturity
Date), and the prosecution or defense thereof, or (vi) any governmental
investigation arising out of, related to, or in any way connected with, this
Agreement or the relationship established hereunder, except that the foregoing
indemnity shall not be applicable to any loss suffered by the Lender to the
extent such loss is determined by a judgment of a court that is binding on the
Borrower and the Lender, final and not subject to review on appeal, to be the
result of acts or omissions on the part of the Lender constituting (x) willful
misconduct or (y) gross negligence.
(b)    Any notice or communication required to be delivered under this
Agreement, or any agreement or instrument required to be delivered hereunder
(the “Notices”) shall be in writing and shall be sent by registered or certified
U.S. mail (postage prepaid and return receipt requested) by a reliable
hand-delivery or overnight courier service, by email (in a .pdf or similar
file), or by telecopier, to be confirmed immediately by sending the original
documentation by registered or certified U.S. mail or by a reliable
hand-delivery or overnight courier service or by email. Notwithstanding the
foregoing sentence, Notices may be given by telephone if confirmed in writing
within twenty-four (24) hours by sending a written version thereof by a reliable
hand-delivery, overnight courier service or by email. In the event of a
discrepancy between any telephonic Notice and any written confirmation thereof,
such written confirmation shall be deemed effective notice except to the extent
that the Lender has acted in reliance on such telephonic Notice. All Notices
shall be delivered or otherwise conveyed to the parties at their respective
addresses and telephone and telecopier numbers as follows: (i) if to the
Borrower, at 255 Washington Street, Suite 300, Newton, MA 02458 and (ii) if to
the Lender, at 255 Washington Street, Suite 300, Newton, MA 02458. Except as
otherwise expressly set forth herein, all Notices shall be effective as against
the Lender and the Borrower only upon the receipt thereof.
(c)    No modification or waiver of any provision of this Agreement or any other
instrument or agreement required hereunder, and no consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the parties hereto, and then in each such event such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.
(d)    The terms and provisions of this Agreement shall be binding upon, and the
benefits thereof shall inure to, the parties hereto and their respective
successors and assigns; provided, however, that the Borrower shall not assign
any interest in this Agreement or any of the





--------------------------------------------------------------------------------





Borrower’s rights, duties or obligations hereunder without the prior written
consent of the Lender in its sole discretion. The Lender may not assign such
indebtedness to a holder (or issue a participation of interest in such
indebtedness to an entity) that is not Controlled by the parent entity of the
Lender.
(e)    No delay or omission to exercise any right, power, or remedy accruing to
the Lender upon any breach or default of the Borrower under this Agreement or
any instrument or agreement required hereunder shall impair any such right,
power, or remedy of the Lender, nor shall it be considered to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; and no waiver by the Lender of any
single breach or default shall be deemed a waiver of any other breach or default
theretofore and thereafter occurring. Any waiver, permit, consent, or approval
of any kind or character on the part of the Lender of any breach or default
under this Agreement or any waiver on the part of the Lender of any provision or
condition of this Agreement must be in writing specifically set forth. No remedy
herein conferred upon the Lender is intended to be exclusive of any other remedy
and each and every such remedy either under this Agreement or by law or
otherwise afforded to the Lender, shall be cumulative and not alternative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or otherwise.
(f)    This Agreement may be executed in any number of counterparts and on
separate counterparts, each of which shall be deemed to be an original and but
all of which taken together shall constitute one and the same Agreement.
(g)    The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Borrower and the Lender, acting through their duly
authorized representatives, have caused this Credit Agreement to be duly
executed as of the day and year first above written.
BORROWER:
TREMONT MORTGAGE TRUST
By: /s/ G. Douglas Lanois    
Name: G. Douglas Lanois    
Title: Chief Financial Officer    




[Credit Agreement Signature Page]



--------------------------------------------------------------------------------






LENDER:
TREMONT REALTY ADVISORS LLC
By: /s/ Matthew P. Jordan    
Name: Matthew P. Jordan    
Title: Chief Financial Officer and Treasurer    




[Credit Agreement Signature Page]

